Citation Nr: 0420660	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1985 to 
November 1989.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2002, a 
statement of the case was issued in June 2002, and a 
substantive appeal was received in September 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

Originally, the veteran also appealed the RO's denial of 
entitlement to a higher rating for left patellar tendonitis 
with degenerative changes and the denial of a claim of 
service connection for bilateral hearing loss.  By a March 
2003 rating decision, the VA granted service connection for 
bilateral hearing loss, and that action constituted a full 
grant of the benefit sought as to the hearing loss issue.  
Further, in a March 2003 statement, the veteran limited his 
appeal for an increased rating for left patellar tendonitis 
to a 20 percent rating.  The March 2003 rating decision 
granted an increased rating of 20 percent for left patellar 
tendonitis with degenerative changes, and this issue is 
therefore also not before the Board.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993). 

In his substantive appeal, the veteran originally requested a 
Board hearing.  He later changed the request to an RO hearing 
and then indicated in his March 2003 statement that he wished 
to withdraw the hearing request if service connection was 
granted for bilateral hearing loss and a 20 percent rating 
assigned for left patellar tendonitis.  As these benefits 
were granted, the Board views the hearing request as 
withdrawn. 




FINDINGS OF FACT

1.  By rating decision in August 1990, claims of entitlement 
to service connection for tinnitus and for back disability 
were denied; the veteran did not file a notice of 
disagreement.     

2.  Evidence received since the August 1990 rating decision 
in connection with the back disability issue is not so 
significant that it must be considered to fairly decide the 
veteran's claim of service connection for back disability.

3.  Certain evidence received since the August 1990 rating 
decision in connection with tinnitus is so significant that 
it must be considered to fairly decide the veteran's claim of 
service connection for tinnitus.

4.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service. 


CONCLUSIONS OF LAW

1.  The August 1990 rating decision which denied service 
connection for back disability and for tinnitus is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the August 1990 rating decision 
in connection with the back disability issue is not new and 
material, and the veteran's claim of service connection for 
low back disability has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Evidence received since the August 1990 rating decision 
in connection with tinnitus is new and material, and the 
veteran's claim of service connection for tinnitus has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that 
the appellant has been notified of the applicable laws 
and regulations, which set forth the criteria for 
entitlement to VA benefits.  Specifically, the 
discussions in the August 2001 and October 2001 RO 
letters, the December 2001 rating decision, and the June 
2002 statement of the case have collectively informed 
the appellant of the information and evidence necessary 
to warrant entitlement to the benefits sought.  
Moreover, in the August 2001 and October 2001 letters, 
the appellant was advised of the types of evidence VA 
would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  In this case, 
the RO provided notice regarding what evidence the 
veteran needed to submit to establish entitlement and 
what the VA would do to assist him in August 2001 and 
October 2001, prior to the RO's decision to deny the 
claim in December 2001 as anticipated by the recent 
court holding.  In other words, the VCAA notice was 
timely.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and VA 
examinations.  Since the appellant was afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  The veteran 
requested the RO obtain records from a Fort Worth VA facility 
and documents from that facility are contained within the 
record.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.

Criteria and Analysis

New and Material Evidence 

A review of the claims file reveals that claims by the 
veteran for entitlement to service connection for back 
disability and for tinnitus were denied by a rating decision 
in August 1990.  The veteran was advised of that 
determination and furnished notice of appellate rights and 
procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

New and material evidence is defined by regulation as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156(a) have been amended for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the veteran's request 
to reopen in the present case was received in March 2001 for 
the back disability and May 2001 for tinnitus, so the amended 
version of 38 C.F.R. § 3.156(a) does not apply. 
  
When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

Although the record suggests that the RO has determined that 
new and material evidence was received,, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The veteran's service connection claim for a back disability 
was denied by the RO in August 1990 on the basis that back 
injury in-service was acute and the February 1990 examination 
revealed no current disability.  Complaints of back pain were 
noted, but the veteran's spine was structurally sound and x-
rays showed a normal lumbar spine.  The veteran's service 
connection claim for tinnitus was denied by the RO in August 
1990 on the basis that there was no evidence of a 
relationship to service for the veteran's tinnitus. 

Evidence received since the August 1990 rating decision 
concerning back disability include a private consultation 
sheet received March 1992 reporting back pain, a February 
1992 VA examination where the veteran reported back pain, and 
claims by the veteran that he continues to suffer from back 
pain.  In the February 1992 examination the examiner failed 
to diagnosis a disability.  The examiner simply recorded the 
veteran's subjective complaints of pain.  The examiner in the 
February 1992 examination found that the veteran was 
"essentially normal to clinical and X-ray examination".  

In view of the evidence of record in August 1990 and the 
basis for the RO's denial at that time, the Board finds that 
the evidence received since the August 1990 rating decision 
with regard to the back is cumulative in nature.  It was 
known at the time of the August 1990 decision that the 
veteran was complaining of back pain, but no disability of 
the spine was medically diagnosed.  The newly received 
evidence also shows that the veteran complains of back pain, 
but again there is no medical diagnosis of back disability.  
The evidence provided prior to that rating decision included 
the February 1990 VA examination where the examiner recorded 
the veteran's reports of pain but found basically nothing 
wrong with the veteran's back.  Since the new evidence does 
not add anything to the record that was not known in August 
1990, the Board must find that it is not new and material.  
Therefore, the low back claim has not been reopened.

Evidence received since the August 1990 rating decision 
concerning tinnitus includes an April 2003 audiological VA 
examination with etiology opinion and various reports by the 
veteran of tinnitus or ringing in his ears.  The September 
2003 etiology opinion given by a VA examiner addresses 
whether the tinnitus is related to service.  Since this new 
evidence addresses the reason for denial in August 1990, the 
Board finds that this new evidence is material and the 
tinnitus claim is, therefore, reopened. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are negative for complaints of 
tinnitus.  Service medical records do record slight worsening 
of both ears at separation as compared to enlistment.  By a 
March 2003 rating decision the veteran was granted service 
connection for bilateral hearing loss.  The veteran's DD 214 
records that the veteran's specialty was Administrative 
Specialist and Postal Specialist.    

Complaints of tinnitus are recorded on the February 1992 VA 
examination.  In the April 2003 Audiological examination the 
veteran reported that he had been suffering from tinnitus 
regularly for the past five or six years.  The veteran also 
reported in the April 2003 exam that he had significant 
military noise exposure.  In this exam, the examiner found 
bilateral constant tinnitus moderate in severity.  After 
examining the veteran and upon review of the record, the 
examiner gave the opinion that it was less likely than not 
that the veteran's current tinnitus is related to military 
service.  The examiner specifically noted that the veteran 
had given a history that the tinnitus did not have its onset 
for a number of years after service.   

The Board believes the April 2003 VA examiner's opinion 
regarding tinnitus is supported by the other evidence of 
record.  There is no persuasive evidence of significant noise 
exposure related to the veteran's duties during service.  
Although the Board notes that service connection has been 
established for hearing loss, it appears that the grant of 
service connection for the hearing loss was based on 
aggravation during service, not due to acoustic trauma during 
service.  The Board further notes that the veteran did not 
voice complaints of tinnitus during service although his 
service medical records are quite detailed.  The reports of 
examinations during service do not include any reference to 
complaints of tinnitus.  

In sum, the preponderance of the evidence is against a 
finding that the veteran's tinnitus is in any manner related 
to the veteran's active duty service.  It follows that there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.   38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for tinnitus.  To this 
extent, the appeal is granted.

New and material evidence has not been received to reopen the 
veteran's claim of service connection for low back 
disability.  Entitlement to service connection for tinnitus 
is not warranted.  To this extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



